268 F.2d 584
106 U.S.App.D.C. 8
Raymond F. DUCKWORTH, Appellant,v.Rae E. HELMS, Administratrix of the Estate of Charles W.Easterday, Deceased, et al., Appellees.
No. 14881.
United States Court of Appeals District of Columbia Circuit.
Argued April 27, 1959.Decided May 21, 1959, Petition for Rehearing En Banc DeniedJune 12, 1959.

Appeal from the United States District Court for the District of Columbia; George L. Hart, Jr., District Judge.
Mr. Arthur J. Hilland, Washington, D.C., with whom Mr. Ferdinand J. Mack, Washington, D.C., was on the brief, for appellant.
Mr. J. Roy Thompson, Jr., Washington, D.C., with whom Messrs. John E. Larson and Benton C. Tolley, Jr., Washington, D.C., were on the brief, for appellee Helms.
Messrs. Philip S. Peyser and Roger J. Whiteford, Washington, D.C., entered appearances for appellee National Bank of Washington.
Before BAZELON, WASHINGTON and BURGER, Circuit Judges.
PER CURIAM.


1
After our decision in Helms v. Duckworth, 1957, 101 U.S.App.D.C. 390, 249 F.2d 482,1 the case went back for trial.  The District Court, sitting as a court of equity, heard evidence adduced by both parties, and rendered judgment for the plaintiffs.  The defendant appeals.  We think that the trial court correctly interpreted our decision in the earlier appeal, and that no error occurred affecting substantial rights.


2
Affirmed.



1
 Annotated in 72 Harv.L.Rev. 555 (1959); 36 Tex.L.Rev. 829 (1958); 106 U.Pa.L.Rev. 1171 (1958)